Citation Nr: 1603516	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 2004, for the award of a separate evaluation for right lower extremity neuritis associated with his lumbar spine disability, to include as based on clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to March 29, 2004, for the award of a separate evaluation for left lower extremity neuritis associated with his lumbar spine disability, to include as based on CUE.  

3.  Entitlement to an effective date prior to March 29, 2004, for a separate award of service connection for right knee arthritis, to include as based on CUE.  

4.  Entitlement to an effective date prior to March 29, 2004, for a separate award of service connection for left knee arthritis, to include as based on CUE.  

(The issue of entitlement to an effective date prior to February 7, 2003, for the award of service connection for left knee medial meniscus tear with instability is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the Veteran was awarded an effective date of March 29, 2004, for separate awards of service connection and evaluation for his bilateral lower extremity neuritis secondary to his lumbar spine disability and bilateral arthritis of the knees, based on clear and unmistakable error (CUE).  The Veteran timely appealed the awarded effective dates of those awards.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013 respecting the four issues addressed in this decision; a transcript of that hearing is associated with the claims file.  

This case was last before the Board in May 2013, when the above noted issues were remanded for additional development and clarification.  The case has been returned to the Board for further appellate review at this time.  

The issue of an earlier effective date for the award of service connection for left knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, claims for increased evaluation for his right knee disability and an improper reduction of his right knee disability in a June 2012 rating decision on the basis of CUE have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has been assigned a March 29, 2004 effective date for award of service connection for his lumbar spine disability in an August 2004 rating decision; that decision is final and the Veteran has not disputed the assigned effective date for his lumbar spine disability at any time throughout the appeal period.

2.  The Veteran has been properly assigned separate evaluations for his bilateral lower extremity neuritis as neurological symptomatology associated with his lumbar spine disability, as instructed under the Rating Schedule for that disability, namely 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

3.  The assigned effective dates for the Veteran's bilateral lower extremity neuritis is the earliest possible assigned effective date in this case, as such date represents the assigned date of service connection for his lumbar spine disability, which the Veteran has not disputed on appeal.

4.  The September 2005 rating decision is the only rating decision addressing the assigned effective dates for his bilateral lower extremity neuritis, which is the rating decision the subject of this appeal and therefore is not final and cannot be collaterally attacked; moreover, there is no argument that exists upon which CUE could allow in an award of an effective date for neuritis secondary to a lumbar spine disability prior to the undisputed assigned effective date for an award of service connection for that lumbar spine disability.

5.  The first evidence of record which demonstrates right knee arthritis is an August 1997 x-ray taken during the Veteran's August 1997 right knee VA examination; that VA examination was ordered in conjunction with an increased rating claim for the Veteran's right knee disability received August 7, 1996.

6.  The evidence of record prior to August 7, 1996 does not demonstrate any diagnosis of or x-ray evidence of right knee arthritis; in fact, an August 1991 x-ray clearly states that there is no evidence of right knee osteoarthritis at that time.  

7.  Based on the above finding of fact that no evidence of arthritis existed prior to August 7, 1996, the evidence at the time of the July 1989, May 1992, and May 1993 rating decisions cannot be found to be undebatable that a separate award of service connection for right knee arthritis was warranted at the time of those decisions.


CONCLUSIONS OF LAW

1.  The criteria establishing an effective date prior to March 29, 2004, for the award of a separate evaluation for right lower extremity neuritis associated with his lumbar spine disability, to include as based on CUE, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105(a), 3.310, 3.400 (2015).

2.  The criteria establishing an effective date prior to March 29, 2004, for the award of a separate evaluation for left lower extremity neuritis associated with his lumbar spine disability, to include as based on CUE, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105(a), 3.310, 3.400 (2015).

3.  The criteria establishing an effective date of August 7, 1996, but no earlier, for a separate award of service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107, 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claims herein decided arise from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the earlier effective dates herein decided.

Moreover, regarding the CUE question, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (Emphasis added.)

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the March 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Finally, the Board acknowledges that the claims herein decided were the subject of a May 2013 Board remand, in which the AOJ was instructed to readjudicate the claims on the basis of CUE.  The AOJ addressed whether there was CUE respecting the claims herein decided in the July 2015 supplemental statement of the case, as instructed in the May 2013 Board remand.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case as to the issues herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2015).

Additionally, regarding CUE, a decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2015).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2015).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has indicated the following with respect to whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

Earlier Effective Dates for Bilateral Lower Extremity Neuritis

Currently, the Veteran's bilateral lower extremity neuritis is awarded an effective date of March 29, 2004, the date the Veteran is awarded service connection for his lumbar spine disability that his bilateral neuritis is associated with.

Historically, the Veteran was awarded service connection for his lumbar spine disability, effective March 29, 2004, in an August 2004 rating decision.  The record does not demonstrate that the Veteran has disputed the assignment of that award of service connection.  The Board therefore finds that such decision is final at this time.  See 38 C.F.R. §§20.200, 20.201, 20.202 (2015).  

The Board further notes that the Veteran's bilateral lower extremity neuritis has been service-connected as secondary to the Veteran's lumbar spine disability.  That is, the Veteran's bilateral lower extremity neuritis is essentially neurological symptomatology associated with his lumbar spine disability, but which has been evaluated separately under the provisions of the Rating Schedule, as so instructed.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

Accordingly, as the Veteran has not disputed the assigned effective date for his lumbar spine disability, and that decision regarding his assigned effective date for his lumbar spine disability is final, the earliest possible assignable effective date for any associated neurological symptomatology of the lumbar spine disability is the earliest possible effective date assigned for that disability; in this case, that date is March 29, 2004.  Therefore, VA has currently assigned the earliest possible effective date allowable under the law for the Veteran's bilateral lower extremity neuritis associated with his lumbar spine disability.  

Respecting CUE, the Veteran argued in his October 2013 statement that his neuritis of the spine was not annotated in his exit file in June 1989.  While the Veteran may have had neuritis upon his separation from service in June 1989, there is no VA decision to collaterally attack for CUE in June 1989.  The only VA decision that deals with the Veteran's neuritis of the bilateral lower extremities, associated with his lumbar spine disability, is the September 2005 rating decision that assigned the March 29, 2004 effective date.  The Board notes that the September 2005 rating decision is the current rating decision on appeal, and therefore cannot be the proper target of a collateral attack as that decision is currently not final.  Moreover, even if there were prior final decisions, the fact remains that the Veteran has not demonstrated that he was service connected for his lumbar spine disability prior to March 29, 2004, the basis of the award of separate evaluations for his neuritis being as secondary to his lumbar spine disability.  The Board therefore finds that CUE has insufficiently been pled in this case, and dismisses any such CUE claims at this time without prejudice.  See Crippen, supra; see also Hillyard v. Shinseki, 24 Vet. App. 343 (2011).

Accordingly, the Board must deny an effective date prior to March 29, 2004, for the separate evaluations for bilateral lower extremity neuritis associated with the Veteran's lumbar spine disability, as the earliest possible effective date-the date of the award of service connection for his lumbar spine disability-has already been assigned in this case.  See 38 C.F.R. §§ 3.102, 3.310, 3.400.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date for Right Knee Arthritis

Currently, the award of service connection for right knee arthritis is assigned March 29, 2004, the date his claim for that condition was received.  The March 29, 2004 correspondence is clear that the Veteran claimed "service connection of right knee & left knee (arthritis)."  

However, in reviewing the evidence prior to March 29, 2004, the Board notes that there is an August 1997 x-ray taken during an August 1997 VA examination of the Veteran's right knee.  That x-ray "demonstrate[d] changes of post-surgical repair of the anterior cruciate ligament.  There is perhaps very mild posttraumatic degenerative osteoarthrosis of the knee joint.  No other obvious abnormalities."  The Board notes that this VA examination was ordered in conjunction with a claim for increased evaluation of the Veteran's right knee disability received by VA on August 7, 1996.  

By resolving all doubt in the Veteran's favor, the Board finds that an effective date for a separate evaluation of the Veteran's right knee arthritis is warranted on August 7, 1996, the date his claim for increased evaluation was received, which led to the ordering for a VA examination and x-ray that ultimately demonstrated the first evidence osteoarthrosis of the right knee in the claims file.  The Board has also reviewed the evidence prior to that August 1996 date; the evidence consists of VA treatment records-including two right knee operations in 1989 and 1991-spanning from 1989 to 1992.  Those records do not demonstrate any evidence of diagnosis of right knee arthritis.  In fact, the Veteran's August 1991 x-ray specifically noted that there was no evidence of osteoarthritis of the right knee at that time.  

As a final matter, insofar as the Veteran has claimed CUE in previous rating decisions prior to August 7, 1996, the Board finds that the evidence is not undebatable, as the first evidence of any right knee arthritis in the claims file is clearly the August 1997 x-ray; the August 1991 x-ray clearly demonstrates that no osteoarthritis of the right knee was present at that time.  There was no additional x-ray evidence obtained between August 1991 and May 1993, the date of the last rating decision prior to receipt of the August 1996 claim for benefits.  Therefore, whatever CUE the Veteran believes occurred at the time of the July 1989, May 1992, and May 1993 rating decisions-which the Veteran has not even specifically pled or articulated-the result of those decisions would not be undebatable, as the evidence does not clearly demonstrate any evidence of right knee arthritis prior to August 7, 1996.  See Fugo, supra.  

In short, the Board notes that the first x-ray evidence demonstrating right knee arthritis is in August 1997, which correlates with an August 7, 1996 claim for increased evaluation.  Accordingly, by resolving all doubt in the Veteran's favor, the earliest possible effective date that can be assigned in this case is August 7, 1996, as that is the date of claim upon which the first evidence of right knee arthritis was obtained.  See 38 C.F.R. §§ 3.102, 3.400.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to March 29, 2004, for the award of a separate evaluation for right lower extremity neuritis associated with his lumbar spine disability, is denied.

An effective date prior to March 29, 2004, for the award of a separate evaluation for left lower extremity neuritis associated with his lumbar spine disability, is denied.

An effective date of August 7, 1996, but no earlier, for a separate award of service connection for right knee arthritism, is granted.

REMAND

In a separate decision, the Board found that an effective date of August 19, 1997 was warranted for a separate award of service connection for left knee medial meniscus tear and instability, in part due to finding an informal claim of service connection for a left knee disorder on that date.  In order to effectuate that award of benefits, the AOJ must evaluate the Veteran's left knee disability for the period from August 19, 1997 through February 7, 2003; such an evaluation may potentially have some ramifications on any separate evaluation that may be awarded for arthritis of the left knee which is on appeal at this time.  Therefore, in light of separate decision's award of an earlier effective date for the Veteran's left knee disability, the current left knee arthritis earlier effective date claim before this Veterans Law Judge is intertwined with the implementation the other Veterans Law Judge's decision and the subsequent evaluation of his left knee disability resultant from that decision.  The left knee arthritis claim is therefore remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After implementation the Board's separate decision respecting an earlier effective date for the Veteran's left knee medial meniscus tear and instability disability and evaluation of the totality of the Veteran's left knee disability subsequent to that implementation-and following any additional indicated development-the AOJ should review the claims file and readjudicate the Veteran's claim for an effective date prior to March 29, 2004, for a separate award of service connection for left knee arthritis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


